Citation Nr: 1447889	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a right ankle disorder, claimed as right leg disability.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to April 25, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968.  He provided testimony before the undersigned Veterans Law Judge at the RO in May 2013.  A transcript is of record.

The issue of entitlement to service connection for a cervical spine disorder has been raised by the Veteran during his May 2013 hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that additional development is needed prior to final adjudication of the Veteran's claims.

With regard to the claims of entitlement to service connection for the left wrist and the skin disorders, the Board finds that the evidence is inadequate to make a determination.  As directed in the Board's March 2014 remand, the Veteran underwent skin examination in April 2014.  However, the examiner provided no opinion with regard to whether any skin disorders were related or due to service.  The examination report noted that some of the in-service skin disorders had resolved, but there was no opinion provided regarding the other in-service skin disorders or skin disorders with which the Veteran has been diagnosed during the appeal period.  This opinion, as well as the others of record, is inadequate.

Regarding the claims of entitlement to service connection for the right ankle and low back, the Veteran was examined in April 2014.  However, while the Board's remand directed that the examiner accept as credible any description of events that occurred as a part of combat service, the examiner provided negative opinions in both of these cases because there was no objective medical evidence of either disorder in service or on the separation examination.  The Veteran is in receipt of the Purple Heart for the incidents that he states led to his described injuries in service, and the examiner must accept his description of those events as credible in order to provide an adequate opinion on these matters.

Finally, with regard to the claim of entitlement to an increased rating for PTSD, the Board notes that, in a September 2014 rating decision, the RO assigned a 100 percent rating to the Veteran's PTSD, dated from April 25, 2014.  While this represents a full grant of the appeal as to that time period, the time period prior to April 25, 2014, remains on appeal, because he has not expressed satisfaction with that rating.  However, the RO did not issue a supplemental statement of the case (SSOC) in response to the newly added evidence.  This needs to be done on remand before the Board may adjudicate this claim.  If he desires to withdraw this issue, he must do so in writing.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain opinions for the purpose of determining the nature and etiology of low back, right ankle, left wrist, and skin disorders.  If the VA clinician(s) providing the opinions finds that examination of the Veteran is warranted, this should be scheduled.  The claims folder must be made available to and reviewed by the examiner(s).  

The examiner(s) is to accept as credible the Veteran's report as to his April 1967 accident in service (described in the prior examination reports and explained in detail in the Veteran's November 2008 written statement), as well as any other statement made that describes an event or injury that occurred during combat.

The examiner(s) should then opine as to whether it is at least as likely as not (50 percent probability or more) that low back, right ankle, left wrist, and skin disorders were incurred in or aggravated by the Veteran's active service.  

The examiner is asked to comment on any skin disorder the Veteran was treated for during service as well as any skin disorder he has been treated for since August 2008.

2.  Thereafter, readjudicate the issues on appeal, to include the matter of entitlement to a rating in excess of 50 percent for PTSD prior to April 25, 2014.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, an SSOC should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



